Exhibit 99.1 AUDIT COMMITTEE CHARTER AUDIT COMMITTEE CHARTER OF REGENCY RESOURCES INC. (a Nevada Corporation) Resolved that the charter and powers of the Audit Committee of the Board of Directors (the “Audit Committee”) shall be: ● overseeing that management has maintained the reliability and integrity of the accounting policies and financial reporting disclosure practices of the Company; ● Overseeing that management has established and maintained processes to assure that an adequate system of internal control is functioning within the Company; and ● Overseeing that management has established and maintained processes to assure the compliance by the Company with all applicable laws, regulations and Company policy. RESOLVED, that the Audit Committee shall have the following special powers and duties; 1.Holding such regular meetings as may be necessary and such special meetings as may be called by the Chairman of the Audit Committee or at request of the independent accountants; 2.Reviewing the performance of the independent accountants and making recommendation to the Board of Directors regarding the appointment or termination of the independent accountants; 3.Conferring with the independent accountants concerning the scope of their examination of the books and records of the Company; reviewing and approving the Company’s internal audit charter, annual audit plans and budgets; directing the special attention of the Auditors to specific matters or areas deemed by the committee or the auditors to be of special significant; and authorizing the auditors to perform such supplement reviews or audits as the Committee may deem desirable; 4.Reviewing with the management, the independent accountants significant risks and exposures, audit activities and significant audit findings; 5.Reviewing the range and cost of audit and non-audit services performed by the independent accountants; 6.
